 1   Michele Molinario, Bar #020594
     Derek R. Graffious, Bar #033486
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7831
     mmolinario@jshfirm.com
 5   dgraffious@jshfirm.com
 6   Attorneys for Defendants City of Flagstaff
     and Mayor Coral Evans
 7
 8                           UNITED STATES DISTRICT COURT
 9                                 DISTRICT OF ARIZONA
10   Joseph Martin McGhee and Gennaro Stephen            NO. 3:20-cv-08081-GMS
     Napolitano,
11                                                       DEFENDANTS CITY OF
                                          Plaintiffs,    FLAGSTAFF AND MAYOR
12                                                       CORAL EVANS’ DEMAND FOR
                  v.                                     JURY TRIAL
13
     The City of Flagstaff; Coral Evans, Sued in her
14   Official Capacity as Mayor of the City of
     Flagstaff; Doug Ducey, Sued in his Official
15   Capacity as Governor of the State of Arizona,
16                                      Defendants.
17
18                Defendants, City of Flagstaff and Mayor Coral Evans, by and through
19   undersigned counsel, hereby demand a trial by jury as to all triable issues in the above-
20   captioned matter.
21                DATED this 21st day of April 2020.
22                                                JONES, SKELTON & HOCHULI, P.L.C.
23
24                                                By /s/ Derek R. Graffious
                                                    Michele Molinario
25                                                  Derek R. Graffious
                                                    40 North Central Avenue, Suite 2700
26                                                  Phoenix, Arizona 85004
                                                    Attorneys for Defendants City of Flagstaff
27                                                  and Mayor Coral Evans
28
     8394501.1
 1                                  CERTIFICATE OF SERVICE
 2               I hereby certify that on this 21st day of April 2020, I caused the foregoing

 3   document to be filed electronically with the Clerk of Court through the CM/ECF System

 4   for filing; and served on counsel of record via the Court’s CM/ECF system.

 5               I further certify that some of the participants in the case are not registered

 6   CM/ECF users. I have e-mailed the foregoing document to the following non-CM/ECF

 7   participants:

 8
     Joseph Martin McGhee
 9   P.O. Box 91
     Flagstaff, AZ 86002
10   mcghee.v.city.of.flagstaff.et.al@gmail.com
     spurfy@icloud.com
11   Plaintiff, in Pro Per
12
13    /s/ Cindy Castro
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     8394501.1                                      2
